dismis.re                                                           



















COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH



NO. 2-04-180-CV





STEVE MCKEEVER		         					APPELLANT



   
              
 
 

V.





CB RICHARD ELLIS, INC.            
		  			  	  APPELLEE







----------

FROM THE 153RD 
DISTRICT COURT OF TARRANT COUNTY

----------

MEMORANDUM
 
OPINION
(footnote: 1) 
AND JUDGMENT

----------

We have considered the “Joint Motion To Vacate The Trial Court's Judgment and Remand” filed by appellant and appellee.  It is the court's opinion that the motion should be granted.  Accordingly, without regard to the merits, we vacate the trial court's judgment and remand the case to the trial court for rendition of a judgment in accordance with the parties' settlement agreement.  
See 
T
EX.
 R. A
PP.
 P. 42.1(a)(2)(B); 
Innovative Office Sys., Inc. v. Johnson, 
911 S.W.2d 387, 388 (Tex. 1995).  

Costs of the appeal shall be paid by the party incurring the same, for which let execution issue. 





PER CURIAM	





PANEL D:	LIVINGSTON, DAUPHINOT, and HOLMAN, JJ.



DELIVERED: June 23, 2005

FOOTNOTES
1:See 
Tex. R. App. P. 47.4.